          Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

KIMBERLY A. ROBERTSON                                                           PLAINTIFF

V.                          CASE NO. 4:20-CV-469-BRW-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                                DEFENDANT

                           RECOMMENDED DISPOSITION

       This Recommendation has been sent to Judge Billy Roy Wilson. Any party may

file objections if they disagree with the findings or conclusions set out in this

Recommendation. Objections should be specific and should include the factual or legal

basis for the objection.

       To be considered, objections must be filed within 14 days. If parties do not file

objections, they risk waiving the right to appeal question of fact. And, if no objections are

filed, Judge Wilson can adopt this Recommendation without independently reviewing the

record.

I. Introduction:

      On January 2, 2018, Kimberly A. Robertson applied for disability benefits, alleging

disability beginning on June 1, 2015. (Tr. at 11) Her claims were denied both initially and

upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge

(ALJ) denied Ms. Robertson’s application. (Tr. at 23) She requested that the Appeals

Council review the ALJ’s decision, but that request was denied. (Tr. at 1) Therefore, the
         Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 2 of 8




ALJ’s decision now stands as the final decision of the Commissioner. Ms. Robertson

filed this case seeking judicial review of the decision denying her benefits.

II. The Commissioner=s Decision:

       The ALJ found that Ms. Robertson had not engaged in substantial gainful activity

since the alleged onset date of June 1, 2015. (Tr. at 14) At step two of the five-step

analysis, the ALJ found that Ms. Robertson had the following severe impairments:

chronic obstructive pulmonary disease, mild cervical lymphadenopathy, chronic pain

syndrome, chondromalacia in the right knee, degenerative disc disease of the cervical and

lumbar spines, moderate dextroscoliosis of the thoracic spine, obesity, depression, and

anxiety. Id.

       After finding that Ms. Robertson’s impairments did not meet or equal a listed

impairment (Tr. at 15), the ALJ determined that she had the residual functional capacity

(RFC) to perform work at the sedentary exertional level, with some additional

limitations: (1) she could have no exposure to extreme heat, and no concentrated

exposure to dust, fumes, and other pulmonary irritants; and (2) she was limited to semi-

skilled work with only superficial interpersonal contact. (Tr. at 16)

       The ALJ found, at step four, that Ms. Robertson was able to perform her past

relevant work as a customer service representative. (Tr. at 21) Relying on the testimony

of a Vocational Expert (VE), the ALJ found, considering Ms. Robertson’s age, education,

work experience and RFC, that jobs existed in significant numbers in the national

economy that she could perform, including work as call out operator, document preparer,
                                              2
        Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 3 of 8




and addresser. (Tr. at 23) Thus, the ALJ held that Ms. Robertson was not disabled. Id.

III. Discussion:

       A. Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B. Ms. Robertson=s Arguments on Appeal

       Ms. Robertson maintains that the evidence supporting the ALJ’s decision is less

than substantial. Specifically, she argues: (1) the ALJ failed to fully develop the record;

(2) the ALJ should have found fibromyalgia and a thyroid condition to be severe

impairments at step two; (3) the ALJ did not properly evaluate her subjective complaints;

and (4) the ALJ erred in her RFC determination. After reviewing the record as a whole,

the Court concludes that the ALJ did not err in denying benefits.

       Ms. Robertson had thyroid cancer, which required a thyroidectomy in 2015. (Tr. at

550). Thereafter, her complaints related to her thyroid problem, including fatigue,


                                              3
         Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 4 of 8




improved. Id. A follow-up total body iodine scan found no pattern of functioning,

peripheral metastasis. (Tr. at 473, 550). Ms. Robertson was treated conservatively with

medication management. (Tr. at 550, 950, 1014, 1067). No doctor identified any

functional restrictions related to her thyroid. For this reason, the ALJ did not err in

finding that Ms. Robertson’s thyroid condition was non-severe.

       Likewise, Ms. Robertson has not shown that fibromyalgia was a severe

impairment. The claimant has the burden of proving that an impairment is severe, which

by definition significantly limits one or more basic work activities. Gonzales v. Barnhart,

465 F.3d 890, 894 (8th Cir. 2006). While she alleged all-over body pain, hydrocodone

and ibuprofen mitigated her pain, as did chiropractic care. (Tr. at 748, 791, 1314). She

denied muscle weakness. (Tr. at 1314)

       When Ms. Robertson visited a doctor in 2019 about chronic pain, he diagnosed

chronic pain syndrome rather than fibromyalgia and suggested strengthening exercises.

(Tr. at 1320-1324) A physician’s recommendation to exercise suggests that a claimant

has an increased functional capacity. See Moore v. Astrue, 572 F.3d 520, 524 (8th Cir.

2009). Ms. Robertson’s symptoms were inconsistent with PMR (polymyalgia

rheumatica). (Tr. at 1320–1321) Again, no doctor placed any restrictions on Ms.

Robertson based upon fibromyalgia. The ALJ did not err at step two.

       Ms. Robertson also argued that by failing to allow witnesses to testify at the

hearing, and by failing to order consultative examinations, the ALJ committed reversible


                                              4
        Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 5 of 8




error. An ALJ does have a basic duty to develop a reasonably complete record. Clark v.

Shalala, 28 F.3d 828, 830–31 (8th Cir. 1994). Even so, the claimant has the burden of

proving her disability; the ALJ is not required to act as counsel for the claimant. Id.

Furthermore, an ALJ is required to recontact a treating or consulting physician or to order

further testing only if the medical records presented do not provide sufficient evidence to

make a decision on disability. Martise v. Astrue, 641 F.3d 909, 926–27 (8th Cir. 2011).

Absent unfairness or prejudice, reversal for failure to develop the record is not warranted.

Shannon v. Chater, 54 F.3d 484, 486 (8th Cir. 1995).

       Ms. Robertson’s argument here fails on two counts. First, her attorney agreed with

the ALJ that she did not need any witness testimony at the hearing. (Tr. at 68). Second,

the medical record is over 1000 pages long, and it consists of reviewing medical

consultant opinions, a myriad of objective testing results, descriptions of Ms. Robertson’s

pain and treatment, and diagnoses by medical doctors. The voluminous record was

internally consistent. There were no major gaps or conflicts in the evidence.

       Ms. Robertson contends that the ALJ should have ordered further examinations

because she did not give great weight to the reviewing medical expert opinions. The ALJ

is the judge of medical opinions, and just because she did not give full weight to some of

the opinions, it does not mean she is required to obtain more. The interpretation of a

physician’s findings is a factual matter left to the ALJ. See Mabry v. Colvin, 815 F.3d

386, 391 (8th Cir. 2016). Here, the ALJ based her decision on a fully developed record.


                                              5
         Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 6 of 8




       Next, Ms. Robertson argues that the ALJ did not properly evaluate her subjective

complaints. When evaluating a claimant’s subjective complaints of pain, the ALJ must

consider objective medical evidence, the claimant’s work history, and other evidence

relating to (1) the claimant’s daily activities; (2) the duration, frequency, and intensity of

the pain; (3) precipitating and aggravating factors; (4) the dosage, effectiveness, and side

effects of medication; and (5) the claimant’s functional restrictions. See Schwandt v.

Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019). An ALJ need not explicitly discuss each

factor, and she may decline to credit a claimant's subjective complaints if the evidence as

a whole is inconsistent with the claimant’s testimony. Id.

       The ALJ discussed the nature and location of Ms. Robertson’s pain; her attorney

asked detailed questions about pain at the hearing. (Tr. at 42–45) The ALJ cited Ms.

Robertson’s conservative treatment and positive response to medications, as well as her

failure to follow doctor’s recommendations to continue counseling and undergo lumbar

epidural steroid injections or a myelogram. (Tr. at 14–19, 484, 926–928) The ALJ

mentioned Ms. Robertson’s daily activities, and she discussed objective testing results.

(Tr. at 13–20) As noted, no doctor placed any functional restrictions on Ms. Robertson’s

activities, which is a relevant factor in analyzing subjective complaints. The ALJ

assigned an RFC for sedentary work, rather than the light category that the reviewing

medical experts suggested, indicating that she believed many of Ms. Robertson’s




                                               6
         Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 7 of 8




subjective complaints. This was a reasonable assessment of Ms. Robertson’s subjective

complaints.

       Finally, Ms. Robertson argues that the RFC did not fully incorporate her mental

limitations. A claimant’s RFC represents the most she can do despite the combined

effects of all of his credible limitations and must be based on all credible evidence.

McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). The RFC was for semi-skilled work

with superficial interpersonal contact, which indicates that mental impairments were not

significantly limiting. (Tr. at 16) Ms. Robertson dropped out of counseling that she began

in 2018.1 (Tr. at 930) She reported that medication helped with her anxiety and

depression; and she had fewer panic attacks with treatment. (Tr. at 744–748) From what

she reported to her provider, Mr. Robertson’s stress level increased when she assumed

care for her nieces. (Tr. at 669) Situational stressors are not a basis for a disability

finding. Dunahoo v. Apfel, 241 F.3d 1033, 1037 (8th Cir. 2001).

       Ms. Robertson made a tangential argument that the ALJ’s determination at step

four was unsupported. Even if the ALJ erred in finding that Ms. Robertson could return

to her past relevant work, this error was harmless. The ALJ proceeded to step five of the

analysis; and at that step, the VE identified a variety of jobs Ms. Robertson could perform

even with her limitations. (Tr. at 23)




1
 She did return to counseling two months later but did not require more than conservative
treatment.

                                               7
        Case 4:20-cv-00469-BRW Document 16 Filed 02/26/21 Page 8 of 8




IV. Conclusion:

      Substantial evidence supports the Commissioner’s decision that Ms. Robertson

was not disabled. The ALJ did not err at step two; the record was fully developed; the

ALJ properly evaluated subjective complaints; and the RFC is well-supported. The

decision, therefore, should be affirmed, and judgment should be entered for the

Commissioner.

      DATED this 26th day of February, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            8
